261 P.3d 96 (2011)
245 Or. App. 503
STATE of Oregon, Plaintiff-Respondent,
v.
David Alan REIGLE, Defendant-Appellant.
CRH080530; A144146.
Court of Appeals of Oregon.
Submitted August 2, 2011.
Decided September 8, 2011.
Peter Gartlan, Chief Defender, and Jedediah Peterson, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before BREWER, Chief Judge, and EDMONDS, Senior Judge.
PER CURIAM.
Affirmed. State v. Machuca, 347 Or. 644, 227 P.3d 729 (2010).